251 S.W.3d 414 (2008)
Michael M. QUTAMI, Appellant,
v.
MISSOURI HIGHWAYS AND TRANSPORTATION COMMISSION, Respondent.
No. WD 68436.
Missouri Court of Appeals, Western District.
May 6, 2008.
David J. Moen, Jefferson City, MO, for appellant.
Allison M. Nelson, Jefferson City, MO, for respondent.
Before PAUL M. SPINDEN, P.J., JAMES EDWARD WELSH, and ALOK AHUJA, JJ.

ORDER
PER CURIAM.
Michael Qutami appeals the circuit court's judgment affirming the Missouri Highways and Transportation Commission's decision to uphold his termination from his employment with the Missouri Department of Transportation. We affirm. Rule 84.16(b).